Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 17, 2022

The Court of Appeals hereby passes the following order:

A22A0951. RAY A. PAYNE v. THE STATE.

      Ray A. Payne was convicted of murder and possession of a knife during the
commission of a crime and was sentenced to life plus five years in prison. The
Supreme Court affirmed the convictions. See Payne v. State, 273 Ga. 317 (540 SE2d
191) (2001). Between 2019 and 2021, Payne filed three motions to vacate and/or
correct void sentence. The trial court denied the motions, and Payne appeals. We,
however, lack jurisdiction.
      The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (a), (e) (1);
Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring);
see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this
Court to transfer “all cases in which either a sentence of death or of life imprisonment
has been imposed upon conviction of murder”), overruled in part on other grounds
as recognized in Elliott v. State, 305 Ga. 179, 205 (III) (C) (i) (824 SE2d 265) (2019).
The Supreme Court’s jurisdiction over murder cases includes appeals from orders
resolving post-judgment motions in such cases. See Simpson v. State, 292 Ga. 764,
764 (740 SE2d 124) (2013) (appeal from denial of motion attacking murder
convictions as void).
      Accordingly, Payne’s appeal is hereby TRANSFERRED to the Supreme Court
for disposition.

                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    02/17/2022
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                  , Clerk.